IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT
                                   _____________________

                                        No. 02-20549
                                      Summary Calendar
                                   _____________________

HELEN G.          MURRAY,

                                                             Plaintiff-Appellant,

                                          versus

EXXON MOBIL CORPORATION,

                                               Defendant-Appellee.
__________________________________________________________________

           Appeal from the United States District Court
      for the Southern District of Texas, Houston Division
                       USDC No. H-01-CV-599
_________________________________________________________________
                         September 30, 2002

Before JOLLY, EMILIO M.              GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

       Plaintiff Helen Murray appeals the district court’s grant of

summary judgment to the defendant, ExxonMobil.                 Murray asserted a

federal civil rights claim under 42 U.S.C. § 1981, as well as state

law promissory estoppel, quantum meruit, and intentional infliction

of emotional distress claims against the defendant.                   She argues

that       she,     the     only   African   American   in   her   division,   was

discriminated against when ExxonMobil offered her employment that

required relocation from Houston, TX to Fairfax, VA. She maintains


       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the offer was not made in good faith but was intended to deprive

her of severance benefits by “forcing” her to retire.                            An at-will

employee with Exxon since 1975, Murray voluntarily retired after

turning down the position.              At retirement, Murray was 56 years old

and was earning $92,700 per year. Murray has not sought employment

since she retired.

       In February 2001 she filed this lawsuit alleging three causes

of action.       First, a civil rights claim under 42 U.S.C. § 1981, in

which she alleged that ExxonMobil “compelled her” to retire early

in violation of her right to enter into and enforce contracts on

the same terms as white people.                  She contends the company offered

her employment in Virginia knowing she would not accept it, with

the    intent     of    forcing      her    to       resign   without     severance      plan

benefits.         Her promissory estoppel and quantum meruit claims

asserted she relied on an alleged promise that Exxon would not

transfer her out of Houston.               Her emotional distress claim alleged

ExxonMobil’s actions have caused her to experience “wounded pride,

shame, despair, and utter devastation.”**

                                                 I

       This court reviews grants of summary judgment de novo.                           Pratt

v. City of Houston, 247 F.3d 601, 605-606 (5th Cir. 2001).                           Summary

judgment is properly granted when the evidence, viewed in the light



       **
        Complaint, at 3. Murray does not renew or address any claims other than her § 1981 claim
on appeal.

                                                 2
most favorable to the non-movant, reflects no genuine issue of

material     fact.      Rubinstein   v.     Administrators       of   the    Tulane

Educational Fund, 218 F.3d 392, 399 (5th Cir. 2000).                        After a

review of the record before us, we conclude that we must agree with

the lower court and affirm the grant of summary judgment.

                                       II

       We are aided by the district court’s carefully considered and

thorough summary judgment order, entered on April 30, 2002.                    After

reviewing the applicable legal standards for summary judgment in a

case   of    racial   discrimination       under   §   1981,    and   the    record

evidence, the district court granted defendant’s motion for summary

judgment.        Under     the   burden-shifting         standard      for     race

discrimination claims, a plaintiff must make a prima facie showing

that her employer intentionally discriminated against her on the

basis of race.        McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-804 (1973); Pratt v. City of Houston, 247 F.3d 601, 606 n.1.

(5th Cir. 2001).

       The   district    court   assumed,     arguendo,        that   Murray    had

established a prima facie case. Accordingly, the burden shifted to

ExxonMobil to articulate a legitimate non-discriminatory rationale

for its decision.       The district court concluded that the defendant

had borne its burden: after the merger, a position comparable to

Murray’s was to be created for the merged entity at the new

corporate headquarters, and she was qualified to fill it.



                                       3
         Murray attempted to demonstrate why the proffered rationale

    was pretextual.   We find the district court was clearly correct in

    concluding that the reasons offered were insufficient to meet her

    summary judgment burden. See Medina v. Ramsey Steel Co., Inc., 238
F.3d 674, 680 (5th Cir. 2001). ExxonMobil presented uncontradicted

    evidence that her assignment to Fairfax was consistent with the

    merged company’s business plan.        Furthermore, numerous co-workers

    in her department were offered jobs which required relocation.

    Murray offered    no   evidence   of       racial       animus   or   of   disparate

    treatment based on race. In view of the circumstances surrounding

    the post-merger reorganization of ExxonMobil, her unsubstantiated

    assertions that ExxonMobil’s proffered rationale is a pretext for

    racial discrimination must fail.           Because the plaintiff is unable

    to demonstrate a genuine issue of material fact about whether the

    defendant’s   proffered     reason          is      a     pretext     for    racial

    discrimination, summary judgment was warranted.

                                       III

         Accordingly, the decision of the district court is

                                                                               AFFIRMED.

1




                                           4